DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s amendment in which claims 1, 8, 9, 11, and 14 have been amended, claims 7 and 10 have been canceled, and claims 1-6, 8-9, and 11-16 remain pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al. (US 2012/0023785), herein Barnes.
Regarding claim 1, Barnes discloses a shoe (shoes 2, 3) comprising: an upper (Fig. 2); a midsole (sole) connected to the upper; an insole (insole 12) in the upper, the insole including an insole body and an electronic element (vibration motors 13-18, heating element 19), the insole body configured to be inserted onto a top surface of the midsole with the electronic element being in the insole body (Fig. 2); a control device (circuit board 40 within circuit enclosure 11) configured to be inserted in a rear portion of the midsole (Fig. 2, 3), the control device configured to control the electronic element; a connector (leads 51, 52, 60, 61) including a detachable member (leads 51, 52) extending from a bottom surface of the insole body and detachably connected to the control device (wherein the leads are connected by solder joints 58, 59, which may be disconnected), the detachable member configured to electrically 
Regarding claim 2, Barnes discloses that the electronic element comprises a vibrator.
Regarding claim 3, Barnes discloses that the user interface comprises: a power button configured to switch the electronic element between an ON state and an OFF state (paragraph 0027).
Regarding claim 5, Barnes discloses that the user interface is provided to the upper (Fig. 1-3).
Regarding claim 8, Barnes discloses that the connector is in a rear portion of the insole, the rear portion of the insole corresponding to the rear portion of the midsole such that the connector is configured to pass through a bottom surface of the insole body and access an access terminal in the control device when the insole is inserted onto the midsole and the control device is inserted in the rear portion of the midsole (Fig. 2-4).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, as applied to claims 1 and 3, in view of DiBenedetto et al. (US 8,056,268), herein DiBenedetto.
Barnes teaches that an operational indicator light may be added to the shoe (paragraph 0036), but does not specifically disclose a light source configured to indicate the state of the electronic element. DiBenedetto teaches a shoe having an electronic component and a user interface (user interface 254) with a power button (input buttons 256). The user interface includes a light source (electro-luminescent elements 268) configured to indicate whether the electronic element is in the ON . 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, as applied to claims 1 and 5, in view of Lin (US 8,641,220).
Barnes discloses that the battery power supply (32) may be located with the user interface and include rechargeable batteries. Barnes further discloses that the user interface may include a three way switch having a charge position for recharging the batteries (paragraph 0027). However, Barnes does not specifically disclose a battery charging terminal. Lin teaches a shoe having an electronic component and rechargeable batteries. The shoe further includes a battery charging terminal (charging plug 134) for recharging the batteries (column 6, lines 40-54; Fig. 17, 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a battery charging terminal, as taught by Lin, to the user interface of Barnes in order to allow the batteries to be charged without removing them from the shoe, simplifying operation of the shoe. The battery charging terminal would not be exposed to the outside when the user interface is secured to upper beneath flap 38.
Allowable Subject Matter
Claims 9 and 11-16 are allowed.
Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732